DETAILED ACTION
This action is in response to the application filed 24 May 2019, claiming benefit back to 30 May 2018.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 and 15 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “send a third notification to another device indicating an improvement to the task or the task flow for the project”, however it is unclear what is being sent via notification, as it is unclear where the improvement to task or task flow comes from, or how it is determined, or what comprises an improvement.  Correction is requested.
	Claims 2 – 13 are dependent from claim 1, and do not clarify the claim limitation, and are rejected as being dependent on a rejected claim. 
	
	Claim 8 recites “wherein the third notification includes a message indicating an improvement to the task or the task flow based on the collected data”, however, again, it is unclear what is being sent via notification, as it is unclear where the improvement to task or task flow comes from, or how it is determined, or what comprises an improvement. Further, claim 1 recites “adjust...or the third message based on the collected data”, however claim 8 recites that the third notification is based on the collected data.  It is further unclear how the notification is both a message indicating an improvement based on the collected and also a notification adjusted by the collected data.  Correction is requested.

	Claim 1 further recites “adjust at least one of the device, the task flow, the message associate with the task, the first notification, the second notification, or the third notification based on the collected data”; device, it is unclear what amounts to an adjustment to the task flow, the messages, or the first through third notifications.  Further, since the claim recites an or statement, claims 10 and 11 do not necessarily have to happen since the ‘adjustment’ can be done to any of the task flow, the message associate with the task, the first notification, the second notification, or the third notification.  Correction is requested. 
	Claims 2 – 13 are dependent from claim 1, and do not clarify the claim limitation, and are rejected as being dependent on a rejected claim.
	
	Claim 15 recites “wherein the third notification includes a message indicating an improvement to the task or the task flow based on the collected data”, however, again, it is unclear what is being sent via notification, as it is unclear where the improvement to task or task flow comes from, or how it is determined, or what comprises an improvement. Correction is requested.
	Claim 16 is dependent on claim 15, and is rejected as being dependent on a rejected claim. 
	Claim 16 further recites “wherein the processing device is further configured to, in response to the amount of time the user expends to perform the task exceeding the threshold amount of time, adjust at least one of the device, the task flow, the first notification, or the second notification based on the collected data”, however it is unclear what is being adjusted, or what amounts to an adjustment. Correction is requested.

	Claim 17 recites “adjusting, by the processing device, the at least one of the task flow, the first notification, the second notification, or the third notification based on the first set of data”; however it is unclear what is being adjusted, or what amounts to an adjustment.  Correction is requested.
	Claim 17 further recites “sending, by the processing device, a third notification to another device indicating an improvement to the first task or the task flow for a project”; however it is unclear what is being sent via notification, as it is unclear where the improvement to task or task flow comes from, or how it is determined, or what comprises an improvement.  Correction is requested.
	Claims 18 – 20 are dependent from claim 17, and do not clarify the claim limitation, and are rejected as being dependent on a rejected claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary dependent claim 1 recites the limitations of identify the task in a task flow for a project to collect data associated with the user performing the task;
identify a data model based on a user profile for the user; compare an amount of time the user expends to perform the task to a threshold amount of time associated with the data model; in response to the amount of time the user expends to perform the task exceeding the threshold amount of time: provide a first notification to the user while performing the task; provide a second notification to the user when the task or the project is completed; send a third notification to another device indicating an improvement to the task or the task flow for the project; and adjust at least one of the device, the task flow, the message associate with the task, the first notification, the second notification, or the third notification based on the collected data. These limitations, as drafted, is / are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. human behavior, managing human mental activity), by performance of the limitations in the human mind, but for the recitation of generic computer components.   The limitations are merely gathering data, comparing it to a threshold, presenting  notifications, and adjusting any of the device, the task flow, the message associate with the task, the first notification, the second notification, or the third notification based on the collected data, for the purposes of tracking task completion, and can be done in his / her mind. The mere nominal recitation of a generic device, e.g. a head-mounted display configured to display a virtual object, does not take the claim limitation out of the organizing human activity or the mental processes grouping. Thus, the claim recites an abstract process.

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional elements of a head-mounted display configured to display a virtual object in an augmented reality environment; a sensor configured to monitor a user performing a task; a processing device coupled to the head-mounted display and the sensor,  wherein the processing device is configured to: display a message associated with the task; collect data for the task using the sensor.  The head-mounted display, sensor, and processing device are recited at a high level of generality, and merely automates the steps or collects the data.  The collecting step is recited at a high level of generality (i.e., as a general means of collecting task data for use in the comparison step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 13:
Claims 2 – 8 and 13 merely recite the displayed data;
Claim 9 recites an additional mental step of selecting another task based on a comparison;
Claims 10 – 11 merely recite additional mental steps of adjusting a configuration of the head-mounted display;
Claim 12 merely recites an abstract step of adjusting a task flow, being automated by a generic device. 
	

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a head-mounted display, a sensor, a processing device], amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry1  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0027] and [0081]-[0090], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation2.
Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            

Allowable Subject Matter
Claims 1 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the 35 U.S.C. 101 rejections, set forth in this Office action, and if said amendments did not make the claims read on or obvious over prior art after an updated search of the amendments is completed. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Agarwal; Arvind et al. (US 20120095585 A1) directed to a system and method for workflow integration;
Torii; Kentaro et al. (US 20120265575 A1)	directed to a task coordination support system and task coordination support method; 
Barros; Alistair P.	(US 20080127205 A1) directed to exception handling for collaborating process models;
Idan; Sassi  (US 20200210931 A1) directed to systems and methods for scheduling tasks;
Smyth; Christopher C. (US 20140178843 A1) directed to a method and apparatus for facilitating attention to a task;
Yeung, Simon D. et al.	(US 20050165822 A1) directed to systems and methods for business process automation, analysis, and optimization. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        2 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).